DISMISS and Opinion Filed March 29, 2021




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00642-CV

                              BRIDGET PARSON, Appellant
                                        V.
                                BECKY COLE, Appellee

                   On Appeal from the County Court at Law No. 2
                               Dallas County, Texas
                       Trial Court Cause No. CC-15-01563-B

                            MEMORANDUM OPINION
                      Before Justices Molberg, Reichek, and Nowell
                               Opinion by Justice Reichek
       Appellant appeals from the trial court’s May 29, 2018 order denying her

motion to vacate a default judgment.1 By letter dated March 8, 2021, we questioned

our jurisdiction over this appeal.2 We instructed appellant to file, by March 18th, a

letter brief addressing our concern and cautioned her that failure to do so may result




   1
     Appellant appealed the December 17. 2015 default judgment and this Court dismissed that appeal for
want of prosecution. See Bridget Parson v. Becky Cole, No. 05-16-00060-CV, 2016 WL 1704377, at *1
(Tex. App.—Dallas April 17, 2016, no pet.) (mem. op.).
   2
    We abated this appeal on October 31, 2018 due to appellant’s bankruptcy filing. We reinstated the
appeal on February 25, 2021.
in dismissal of the appeal without further notice. As of today’s date, appellant has

not filed a letter brief.

       Generally this Court has jurisdiction only over final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. Here,

the trial court’s May 29, 2018 order denying appellant’s motion to vacate the default

judgment is neither a final judgment nor an appealable interlocutory order.

Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


180642F.P05




                                        –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

BRIDGET PARSON, Appellant                On Appeal from the County Court at
                                         Law No. 2, Dallas County, Texas
No. 05-18-00642-CV        V.             Trial Court Cause No. CC-15-01563-
                                         B.
BECKY COLE, Appellee                     Opinion delivered by Justice
                                         Reichek. Justices Molberg and
                                         Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered March 29, 2021.




                                   –3–